‘o-

IN COMPUTER

| on altel - FILED

2027 RAR 19° PH 2:15

BRANDER C. MEYER
CLERK OF GouRTS
FAIRFIELD €8. oHia

IN THE COURT OF COMMON PLEAS
FAIRFIELD COUNTY, OHIO

CHERYL SHEETS, CASE NO.: 210 V 10
515 Hocking Street Apartment B
Lancaster, Ohio 43130 JUDGE: JUDGE BERENS
Plaintiff,
vs.
SHERIFF ALEX LAPE, COMPLAINT
In his individual and official capacities as Civil Rights (42 U.S.C. 1983)
Sheriff of Fairfield County, Ohio,
c/o Fairtield County Sheriff’s Office, (Jury Demand Endorsed Hereon)

345 Lincoln Avenue
Lancaster, Ohio 43130

_ and

THE COUNTY OF FAIRFIELD,

c/o Carrie Brown, County Administrator,
210 East Main Street #301

Lancaster, Ohio 43130

and

BOARD OF COMMISSIONERS OF
THE COUNTY OF FAIRFIELD,

In their official capacities,

c/o Steve Davis, Commissioner,

210 East Main Street #301

Lancaster, Ohio 43130

and

DEPUTY MARTY NORRIS,

In his individual capacity,

c/o Fairfield County Sheriff’s Office,
345 Lincoln Avenue

Lancaster, Ohio 43130

 

Defendants.
Plaintiff Cheryl Sheets, through counsel, respectfully states as her Complaint against
Defendants Sheriff Alex Lape, in his official capacity; the County of Fairfield; the Board
of Commissioners of Fairfield County, Ohio, in their official capacities; and Deputy

Marty Norris, in his individual and official capacities, the following:

JI. INTRODUCTION
1. This case arises from unjustified and unlawful use of force against a 64-year-old
disabled woman by Deputy Marty Norris of the Fairfield County Sheriff's Office.
2. On September 18, 2019, Defendant Deputy Marty Norris violated Ms. Sheets’
constitutional rights by exerting unlawful force against her, resulting in serious
and lasting injury.
3. Ms. Sheets brings this action for violation of her rights under the United States

and Ohio Constitutions and for negligent infliction of emotional distress.

II. JURISDICTION AND PARTIES

4. Plaintiff Cheryl Sheets is, and at all times relevant to the events described in this
Complaint was, an individual residing in Fairfield County, Ohio, and a citizen of
the United States of America.

5. Defendant Sheriff Alex Lape is, and at all times relevant to the events described
in this Complaint was, a resident of Fairfield County, Ohio. At all such times he
is and was employed by the Fairfield County Sheriff’s Office (“FCSO”). He is a
“person” under the meaning of 42 U.S.C. 1983 and is sued in both his individual
and official capacities. Along with Defendant County of Fairfield and Defendant
Board of Commissioners of Fairfield County, Ohio, he is hereafter referred to as
a “County Defendant.”

6. Defendant County of Fairfield is a political subdivision located in Fairfield

County, Ohio. It is a “person” under the meaning of 42 U.S.C. 1983. Along with |
10.

11.

12.

13.
14.
15.

16.

Defendant Sheriff Lape and Defendant Board of Commissioners of Fairfield
County, Ohio, it is hereafter referred to as a “County Defendant.”

Defendant Board of Commissioners of Fairfield County, Ohio, is a political
subdivision located in Fairfield County, Ohio. It is a “person” under the meaning
of 42 U.S.C. 1983. Along with Defendant Sheriff Lape and County of Fairfield, it
is hereafter referred to as a “County Defendant.”

Defendant Sheriff’s Deputy Marty Norris is, and at all times relevant to the
events described in this Complaint was, a resident of Fairfield County, Ohio. At .
all such times he is and was employed by FCSO. He is a “person” under the
meaning of 42 U.S.C. 1983 and is sued in both his individual and official
capacities.

This Court has jurisdiction over this matter pursuant to R.C. 2305.01.

On information and belief, all or some of the County Defendants were
responsible for establishing policies, procedures, and training methods for the
Fairfield County Sheriff ' Office.

Venue is proper under Civ.R. 3(B)(), (2), (3), (4); and (6).

HI. FACTUAL BACKGROUND '
On September 18, 2019, Ms. Sheets was home alone at her apartment at 515
Hocking Street in the City of Lancaster, County of Fairfield, State of Ohio.
On the date in question, Cheryl Sheets was 64 years in age.
She is a small woman, 5’3” in height..
Defendant Deputy Norris is at least eight inches taller than her and weighs over
200 pounds.
Two FCSO deputies came to her apartment and inquired about the location of

Ms. Sheets’ then-boyfriend, Pierce Boyd.
17.

18.

19.

20.

21.

22.

23.

25.

26.

27.

28.

They asked to be let in to the apartment. Ms. Sheets allowed them in without
dispute.

The deputies began searching through Ms. Sheets’ property, including under her
bed. .

Ms. Sheets’ apartment had had bed bugs, so she had a small spray bottle of
alcohol and peppermint oil that she showed to the deputies, suggesting they use
it.

Deputy Norris accused Ms. Sheets of touching him.

He grabbed her, threw her on her bed, and twisted her arm behind her back with
significant force. |

He did not give her verbal commands about what he wanted her to do or how to
avoid the injury that was imminent.

According to the police report, in Deputy Norris’ own words, “I felt Ms. Sheets
[sic] arm pop.”

In fact, Deputy Norris broke Ms. Sheets’ elbow so severely that surgery was
required, and Ms. Sheets will never recover a full range of motion.

Ms. Sheets experienced excruciating pain and sustained physical injuries and
emotional injuries.

Ms. Sheets experiences pain to this day.

Charges were brought against Ms. Sheets for falsification and obstructing
official business. She pleaded guilty to falsification, and the charge of
obstructing official business was dismissed.

Although the police report identified resisting arrest as an offense, no one ever

charged Ms. Sheets with resisting arrest.

 

1 The falsification charge arose from Ms. Sheets’ misstating her boyfriend’s whereabouts.

4
29.

30.

31.

32.

33-

34.

35-

36.

37:
38.

In fact, she did not resist at all, and she presented no threat whatsoever to the

deputies.

IV. FIRST CAUSE OF ACTION
Violation of the Fourth Amendment to the United States Constitution
(Against All Defendants)

Ms. Sheets re-alleges and incorporates by reference each and every allegation
contained in the preceding paragraphs as though fully set forth herein.
Defendant Deputy Norris misused his authority under color of law and used force
against Ms. Sheets without justification. He violated her right to be free from
unreasonable seizure under the Fourth Amendment to the United States
Constitution.

This use of force was unreasonable and violated Ms. Sheets’ rights because Ms.
Sheets never threatened or attempted to harm him or the other deputies; did not
pose an immediate threat to any other individual; and was not actively or
aggressively resisting.

The County Defendants adopted a policy on use of force that led to the use of
force against Ms. Sheets.

The County Defendants ratified a custom and practice of unlawful and—
unauthorized use of force, thereby giving it the weight of official policy.

The County Defendants are liable because their policies led to the violation of
Ms. Sheets’ rights.

The County Defendants also failed to properly train or supervise Deputy Norris
in the use of force.

These actors acted with deliberate indifference to Ms. Sheets’ rights.

These acts and omissions actually and proximately caused damage to Ms. Sheets.
39.

40.

41.

42.

43.

44.

45.

46.

47-

48.

The Defendants are liable, and Ms. Sheets is entitled to recover, under 42 U.S.C.

1983.

V. SECOND CAUSE OF ACTION
Violation of Article I, Section 14 of the Ohio Constitution
(Against All Defendants)

Ms. Sheets re-alleges and incorporates by reference each and every allegation
contained in the preceding paragraphs as though fully set forth herein.

The same facts underlying the First Cause of Action represent a violation of Ms.
Sheets’ rights under Article I, Section 14 of the Ohio Constitution.

These acts and omissions actually and proximately caused damage to Ms. Sheets.

VI. THIRD CAUSE OF ACTION |
Negligent Infliction of Emotional Distress
(Against Defendant Deputy Norris)

Ms. Sheets re-alleges and incorporates by reference each and every allegation
contained in the preceding paragraphs as though fully set forth herein.
Defendant Deputy Norris engaged in conduct so extreme and outrageous as to
extend beyond the bounds of decency. This conduct is intolerable in a civilized
society.

He should have known that his conduct would cause serious emotional distress

to Ms. Sheets.

. He acted with malice, wantonness, and recklessness.

His conduct did actually and proximately cause serious emotional distress to Ms.

Sheets.

VII. JURY DEMAND

Ms. Sheets demands a trial by jury on all issues so triable.
VIII. PRAYER FOR RELIEF
WHEREFORE, Ms. Sheets respectfully asks this Court for the following:

A. Compensatory damages in an amount exceeding $25,000;

B. Punitive damages in an amount exceeding $25,000;

C. Reasonable attorney fees, as allowed by law;

D. Costs associated with this action; and

E. Such other further relief as this Court deems just and proper, and any

other relief as allowed by law.

Respectfully submitted,

Vitae.

“Rebecca J. Sremack #0092313
Sremack Law Firm LLC
2745 South Arlington Road
Akron, Ohio 44312
Office: 330.644.0061
Fax: 330.644.0061
info@sremacklaw.com

Billi Copeland King (0083422)
Billi Copeland King, Law Office
282 Ashford Drive

Copley, Ohio 44321

Telephone: (330) 990-4911
info@billicopeland.com

Attorneys for Cheryl Sheets
